Mr. Justice Blanco Lugo
delivered the opinion of the Court.
Relying on the provisions of § 37 (9) of the Municipal Law, Act No. 142 of June 21, 1960, as amended by Act No. 114 of June 27, 1964 (Sess. Laws, pp. 337, 343), 21 L.P.R.A. 1256,1 Francisco Robledo appealed to this Court so that we determine whether or not his removal from the position of mayor of Santa Isabel, ordered by the Committee for the Settlement of Municipal Complaints, was justified. Two are the contentions on which petitioner relies in order to request that the committee’s decision be set aside, to wit: (1) that said body erred in weighing the evidence and in finding defendant-petitioner guilty, and, (2) that even assuming that he committed the facts which were deemed proved it was error of law to order his removal on that account.
1. Aníbal Correa and José Matías Santiago, members of the Municipal Assembly of Santa Isabel, preferred charges against defendant, Francisco Robledo consisting of six counts. The Committee, considering that the charges were not frivolous or insufficient and that prima facie they involved immoral conduct or unlawful acts involving abandonment, inexcusable negligence or conduct prejudicial to the. best public interest in the discharge of his duties, §. 37 (4), ordered the holding of a hearing. In the course of the hearing the aforesaid body *4dismissed the second, third, and sixth counts2 for insufficiency of evidence and the complainants withdrew the fourth and fifth charges.3 The controversy, then, was limited to the first charge.
Insofar as pertinent the first charge reads:
“That on June 15, .1965 when the . . . Municipal Assembly .,. . was holding a special meeting in order to consider the.resignation of its chairman, Mr. Efrain Santiago, the defendant mayor burst into the assembly hall accompanied by two persons, *5in an evident state of intoxication, asked for the floor, to which Juan Santiago, member of the assembly, objected. In an aggressive attitude, the mayor, Francisco Robledo, uttering obscene, words rushed to assault José Matías Santiago, assemblyman, but was prevented from doing so because of the mayor’s wife’s intervention. This action gave rise to the intervention of policeman Pablo Guzmán, who, upon asking for reinforcement, took the mayor and his escorts out of the room, the meeting of the Assembly being continued behind closed doors.
“The defendant mayor’s attitude had the malicious intent of interrupting the works of the Assembly. . . .
“The foregoing constitutes immoral conduct, prejudicial to the best public interest....”
The defendant mayor denied the facts attributed in this charge and as affirmative defenses alleged that the same are not connected with any violation of the Municipal Law and do not constitute immoral conduct or imply moral turpitude. -
In their function of weighing the evidence the three members of the Committee, the chairman, Mr. Juan Enrique Géigel, and Mr. Francisco Parra Toro, and Mr. Francisco Torres Aguiar, agreed as to the basic facts that the defendant mayor interrupted the works of the Municipal Assembly asking for the floor, “in his capacity as mayor,” in order to make some statements as to the content of' an information published in the newspaper where some charges.were preferred against' him, and in attempting to attack' one of the' , members of said municipal entity.4 After analyzing the evidence which was qualified as “extremely conflicting, imprecise, and insufficient,” as to the charge that defendant was in a state of intoxication, the members of the committee. *6agreed unanimously that there did not exist an adequate ground to reach'such, a finding. Not so as to the charge that the mayor used obscene words. Géigel and Parra Toro settled the conflict in the evidence and gave entire credit to those who maintain that while he reproved the members of the *7Assembly Robledo uttered obscene words. Mr. Torres . Aguiar did not agree with this view.
The scope of our function in reviewing the proceedings had before the Committee for the Settlement of Municipal Complaints appears clearly delimited by the text of § 87 (9) aforecited which expressly provides that “the findings of fact of the committee shall be final.” This provision was originally incorporated into the former Municipal Law of 1928 by the amendment introduced to its § 29 by Act No. 4 of December 7, 1955 (Sp. Sess. Laws, pp. 62, 72). It appears from the debate which took place in the Legislature when the bill which finally became the aforementioned law was being discussed that specifically it was sought to assimilate our power to review with the one usually granted to us with respect to the orders and decisions of boards or administrative agencies,5 see, VI Journal of Proceedings 1734-1735 (1955), *8and that interference with the facts would only be justified when it is adduced that the award thereof was not supported by the evidence presented, it constituting a question of law,6 VII Journal of Proceedings 222 (1955). See Rodríguez v. Committee, Etc., 84 P.R.R. 66, 70 (1961).
Even though under the legislation prior to the approval of Act No. 4 of December- 7, 1955, supra, it was not expressly provided that the findings of fact were final,7 we had usually granted significant deference to the findings of fact made by the trial body of first instance, Piñero, Governor v. Grillasca, 67 P.R.R. 853 (1947); Tugwell, Governor v. Campos, 65 P.R.R. 620 (1946); cf. De Castro v. Board of Commissioners, 57 P.R.R. 149 (1940); Valldejuli v. City Manager, 52 P.R.R. 275 (1937); Fernández v. Pavía, 42 P.R.R. 740 (1931); Rivera v. Municipal Assembly, 39 P.R.R. 71 (1929); Coll v. Todd, Mayor, 35 P.R.R. 572 (1926), although we reserved the power to discern as to the effect at law of the facts deemed proved; cf. Piñero, Governor v. Barreto, 68 P.R.R. 136 (1948).
*9Petitioner in his discussion of this first error does not allege that the findings of the committee on the incident which occurred during the meeting of the assembly lack proof. He, rather, limits himself to challenging the weighing of the act of assault of an assemblyman by the mayor8 and to insist that if the testimony of the principal witness, Matías, was disregarded in other points it should also not deserve credit as respects this one. For the reasons stated we shall not interfere with the committee’s function of adjudicating the facts. It is advisable to indicate that with very similar evidence a like weighing was made by both, the District Court, as well as by the Superior Court, Ponce Part, in a new trial in the criminal action filed against defendant for the same facts. By judgment rendered on March 27, 1967 in appeal CE-66-10, People v. Robledo, we refused to disturb the weighing of the evidence made by the trial court.
2. Under the legislation in force, § 37(1), the observance by a mayor of “immoral conduct or unlawful acts involving abandonment, inexcusable negligence, or conduct prejudicial to the best public interest in the discharge of his duties” constitutes cause for the preferment of charges against him. The committee is empowered to order the removal when the charges are found to be proved, except that if unlawful acts of a slight nature are involved the penalty is limited to directing the publicizing of the facts proven, with the remarks to be deemed pertinent, § 37(5).
Do the facts proved constitute sufficient cause to order the removal of defendant? The committee’s view on this par*10ticular was not unanimous. In essence the majority opinion signed by Mr. Géigel and Mr. Parra Toro qualifies the conduct observed by petitioner as an improper intervention in the municipal legislative proceeding with criminal intent against the cardinal principle of the separation of powers. They rely on the impropriety in attempting to participate in the deliberations of the assembly without an invitation or request to that effect, on his unwise selection of forum to defend himself of the challenges he considered unjustified, and on his defiance to the constituted authority insisting on addressing the assembly and the public congregated therein despite the fact that he had been declared out of order, and what is even more censurable, assuming an aggressive and violent attitude and using vile and impudent language. Their position is summarized as follows: “The defendant-mayor’s conduct . . . was prejudicial to the best public interest because it was an improper and unjustified interference of the executive power of the municipality . . . with the legislative functions of said municipality; an open defiance to the authority of the legislative power; and an attempt of the executive power to threaten and coerce the legislative power in the performance of its functions.” Consequently, for the purposes of setting an example in order to avoid that these improper interferences of the executive power with the legislative functions be repeated in the future, the maximum penalty prescribed by law was imposed on him. On his part, the dissenting member of the Committee, Mr. Torres Aguiar, although he admits that the conduct observed by mayor Robledo is censurable, improper and offensive, concludes that it does not partake of the necessary seriousness, considering that it was the result of a moment of excitement and that it is not a question of reiterated actions of said officer.
*11The former legislation9 and the rare occasions on which we have reviewed the removal of mayors10 do not shed much light on the content of the concept “unlawful acts involving'. . . conduct prejudicial to the best public interest.” In Rivera v. González, 41 P.R.R. 777 (1931), a mayor was *12.charged- with being .addicted to the use of liquor .and having .attended a dance held by prostitute women in neglect of his official duties. In -reversing the removal decreed by the assembly, we said -that such conduct, although reprehensible did not constitute the immoral or incorrect conduct in the exercise of the duties of his office which was in the mind of the lawmaker. In Díaz v. Charneco, 48 P.R.R. 521 (1935), we referred to the fact that the concept just cause required that there be a relation of a substantial nature affecting the interests of the public. We made a similar pronouncement in Municipal Assembly v. Steidel, 54 P.R.R. 790 (1939).
The manner in which the statute is drafted suggests that the governing view for the removal does not partake of a punitive nature for the incumbent but contemplates the purpose of avoiding prejudice to the public interest. The measure should contemplate the improvement of public service, and therefore, conduct prejudicial to the morale and ef*13ficiency 'of the public function must be involved. In general, 3 Antieau, Municipal Corporation Law, § 22.22 (1966) ; Yokley, Municipal Corporations, § 339 (1957); McQuillin, Municipal Corporations, § 12.237- (3d ed., 1949). In such' sense, we cannot conclude that it appears with crystal clearness that defendant’s action has affected in a substantial and irreparable manner the operation, of the municipal government; Although it is true that defendant’s action interrupted the meeting of the assembly the evidence shows that after the premises were vacated the deliberations continued. Any other citizen who might have incurred the same conduct would have been tried for breach of the peace and assault only, .as was the defendant herein. In passing, it is advisable to indicate that there is nothing at the present time in the law expressly prohibiting the appearance of the mayor at the meetings of the municipal legislative body. In the Mu- • nicipal Law of 1906, supra, a-provision was incorporated-to the effect that “The Alcalde shall not attend meetings of the council, but shall- appear before it when so requested by the council, in order to furnish such information relative to the affairs of the municipality as may be desired by said council.” (Section 31.) It was thus retained in Act No. 11 of June 25, 1924, supra (§ 29), but it was eliminated since the adoption of the Municipal Law of 1928.
On the other hand, there is weight in the fact that an officer selected in general elections who received the trust of the inhabitants of the municipality is involved and that the alleged cause is not so serious and of such consequences as to require that the popular mandate be ignored.
A careful consideration of all the concurrent circumstances leads us to conclude that what probably exists is a state of-friction between the mayor and some of the members of the municipal assembly which if continued may prejudice public affairs. It is thus acknowledged in the findings of fact *14made.11 But the remedy for this situation is provided in § 107 of the Municipal Law in force, 21 L.P.R.A. § 1741, which originated .'in § 11 of the Municipal Law of 1.928, supra, p. 342. See, Ramírez v. Beverly, Governor, 44 P.R.R. 317 (1932).12
 We are hot interfering in any manner with the findings of fact of the committee; we only decide that the conduct deemed proved does not constitute as a question of law the “immoral conduct or unlawful acts involving abandonment, inexcusable negligence, or conduct prejudicial to the best public interest in the discharge of his duties” which as a ground for removal was prescribed by the lawmaker. To claim that our function is limited to determining whether the order removing the mayor is justified is a view which we cannot adopt for it would practically make the committee the absolute and unique arbitrator of the municipal offices, depriving the aggrieved ones of resorting to an adequate forum in order to challenge its conclusions of law.
Finally we want to establish with crystal clearness that we do not condone in any manner the acts of the defendant mayor. His conduct, an attempt of provincial caciquism,13 is an assault against the very roots of the democratic government of the municipalities. But the law does not authorize us to discern as to the fitness of the defendant; it is incumbent upon the political entities and upon the electorate to judge his qualifications.
*15By virtue of the foregoing the decision of the Committee for the Settlement of Municipal Complaints will be set aside and the final dismissal of the charge filed against the Mayor of Santa Isabel, Francisco Robledo Garcia, will be ordered.
Mr. Chief Justice Negrón Fernández did not participate herein. Mr. Justice Santana Becerra dissented in an opinion in which Mr. Justice Hernández Matos concurs.

 “In case he is removed, the mayor shall have the right to appeal to the Supreme Court of . Puerto Rico within ten (10) days following notice of said resolution, so that it may be determined whether or not the •same was justified. Such finding, shall issue through a writ of certiorari, and the findings of fact of the committee shall be final.”
Even though the proceeding is labeled certiorari, we have understood that, considering the wording of the statute, the reviewing function granted to us is mandatory and that we are precluded from exercising discretion as to the propriety of the writ.


 “That the defendant mayor, Mr. Francisco Robledo, submitted the Report of the Municipal Finances and Administrative Activities of the Municipality of Santa Isable (sic) on October 5, 1965, in open violation of § 35(3) of the Municipal Law (21 L.P.R.A. 1254) which is a mandatory legal provision, without stating the reasons for his delay, thus precluding the Honorable Assembly from performing its duty.
“That in the construction of .streets in ‘Parcelas El Ojo’ of Santa 'Isabel, the good will of which was adjudicated at public auction to contractor Marrero, and at the time of carrying out said works, certain dump pipes were broken in said area which were repaired by said contractor. The defendant mayor, lor the purpose of benefiting .contractor Marrero, submitted an Ordinance on September 7, 1964 to the Municipal Assembly in order that an item covering the expenses incurred in said repairs be approved, which expenses were necessarily included in the item approved by the Assembly in the original quotation.
“That in or about the months of September and October 1965, the defendant mayor procured, induced, and succeeded in having contractor Esteban Dueño submit to the Board of Awards of the Municipality of Santa Isabel a .proposal to furnish one thousand meters of gravel to the Municipality of Santa Isabel offering an open price of $1.25 for the initial purpose of benefiting Mr. Dueño. The auction was awarded to a godchild of the defendant mayor for two cents less knowing in advance the price which Mr. Dueño would quote. . . .”


 “That on June 11, 1965 the defendant mayor published a notice of Public Auction in the newspaper ‘El Día,’ calling for bids for the purchase of a recorder with 5 microphones and attachments, without the Municipal Assembly previously approving the transfer from the item of surpluses, as required by law. Said notice was amended so as to acquire 12 microphones, the purchase being made only for 5 microphones in violation of the Assembly’s order.
“That in or about the month of April 1965 the defendant mayor appointed a committee composed of 12 persons requested by a federal *5agency, the appointment of which was' submitted to San Juan without" first procuring the approval and consent of the Municipal Assembly to ■ said committee as required by said agreement grossly ignoring the responsibility of said Assembly.”


 The pertinent part of the findings of fact as to which there are no discrepancies as related in the decision signed by Géigel and Parra Toro, reads as follows:
“20 — The meeting of the' Assembly continued with Efrain Santiago *6presiding' and shortly thereafter assemblyman, Miguel Rodriguez, asked for the floor in order to read an article published in the newspaper El Día, of Ponce, where certain official acts of the defendant mayor were severely censured.
“21 — While said article was being read to the Assembly, the defendant mayor was in his office in the same building of the city hall. Being there, he was informed of the charges preferred against him in the article which was read to the Assembly.
“22. — Accompanied' by his secretary, Julio Rodríguez, and other persons, the defendant mayor went to the Assembly hall and asked for the floor so as to answer the charges made against him.
“23 — 'Assemblyman Juan E. Santiago objected to the mayor’s petition and was seconded in his opposition by Assemblyman José Matías Santiago. The Chairman upheld the objection, refused to give the floor to the defendant mayor and declared him out of order.
“24 — The defendant, who from the moment he reached the assembly hall was visibly upset and disturbed, became angry with the Chairman’s decision. In violent and impolite tones he rebuked sharply the members present, and particularly the representatives of the Popular Democratic Party, whom he accused of having schemed with the members representing the minority.
“25 — The mayor, in violent and angry tones, claimed his right to address the Assembly, . . . and centered his attacks against assemblyman, José Matías Santiago, whom he addressed with extremely rude and annoying words, while approaching him with the evident intent of attacking him. The attack was not consummated as a result of the prompt intervention of defendant’s wife, who stood between him and José Matías Santiago.
“26 — While the defendant mayor acted in the manner aforementioned, his Secretary, Julio Rodriguez, also insulted and rebuked in violent tones assemblyman, José Matías Santiago, challenging him to fight with him on the street.
“27 — The mayor’s and his secretary’s acts produced a state of intense excitement in the municipal assemblymen and in the group of numerous citizens who were there as spectators. They became so excited that the Assembly’s Chairman ordered policeman Pablo Guzmán to make all the people vacate the premises and the Assembly was adjourned.
“28 — Policeman Guzmán asked the Police Station for reinforcement fearing that he could not control the situation by himself. However, before the Police Lieutenant and the Sergeant arrived at the assembly hall,' policeman Guzmán had vacated the premises.
*7“29 — One of the last persons to leave the premises was the defendant mayor. He did not want to leave, despite the chairman’s order and despite the policeman’s requests to do so. Subsequently, as a result of the persistent requests of his wife and other friends present, the defendant mayor left the assembly hall.
“30 — The works of the Municipal Assembly were interrupted until the people were calmed down and the premises were completely vacated. A little later, with no public at all, the session was resumed and several ordinances were approved.
“31 — . .......
“32 — , .......
“33 — . .......
“34 — , .......
“36 — The conduct observed by the defendant mayor on June 15, 1965 was extremely improper and irreproachable [sic] and provoked a violent situation which could have easily culminated in a disturbance with serious consequences.”


 Cf. Section 9 of the Labor Relations Act, 29 L.P.R.A. § 70; Labor Relations Board v. Milares Realty, Inc., 90 P.R.R. 821 (1964); Labor Relations Board v. Acevedo, 78 P.R.R. 515 (1955); Rivera v. Labor Relations Board, 70 P.R.R. 5 (1949); § 29(b) of the Minimum Wage Act, 29 L.P.R.A. § 246(a); Sec. of Labor v. P.R. Cereal Extracts, Inc., 83 P.R.R. 259 (1961); Hilton Hotels v. Minimum Wage Board, 74 P.R.R. 628 (1953); Sunland Biscuit Co. v. Minimum Wage Board, 68 P.R.R. 345 *8(1948); § 11 of the Workmen’s Accident Compensation Act, 11 L.P.R.A. § 12; Vélez v. Industrial Commission, 79 P.R.R. 266 (1956).


 Ortega v. Industrial Commission, 73 P.R.R. 184 (1952); Heirs of Lledó v. Industrial Commission, 65 P.R.R. 404 (1945); Hernández v. Industrial Commission, 60 P.R.R. 160 (1942).


 See, Act No. 55 of April 18, 1950 (Sess. Laws, pp. 138, 142), Act No. 98 of May 15, 1931 (Sess. Laws, pp. 594, 610), which upon referring to the statement which should accompany the petition for appeal allude to the statement of facts and of law on which it is based; Act No. 53 of April 28, 1928 (Sess. Laws, pp. 334, 358), which provided that this Court in reviewing the proceedings could take into consideration “not only the questions of law . . . hut also the questions of fact and the weight and scope of the evidence”; Act No. 11 of June 25, 1924 (Sp. Sess. Laws, pp. 76, 88), which provided the right to appeal from a decision removing a mayor to a competent district court “which shall review the facts and render final decision as to whether or not there was just cause for removal.” Under the Act approved March 8, 1906 (Sess. Laws, pp. 107, 114), and the Act of March 1, 1902 (1902 Revised Statutes, p. 226) the removal of a mayor - by the Governor was final. .


 Petitioner indicates that the Committee did not expressly determine that Robledo threw a punch or attempted to slap. assemblyman Matías. Although the assault was not described in the manner contemplated, there is no doubt that it was concluded that the defendant attempted to make a physical attack, finding No. 25 copied in footnote 4. The manner in which the attack was attempted is unimportant.


 Synoptic Chart of the Causes of Removal of Mayors in Puerto Rican Legislation (1898—1960)

Law Causes of Removal

1. Section 52 of the Municipal Law promulgated by a. “just cause” de-the Royal Decree of December 31, 1896, left in termined by the effect by Art. IX of the General, Military Order Governor General. No. 1 of October 18, 1898.
2. Section 26 of the Municipal Law, approved a. “misconducts him-March 1, 1902, Revised Statutes 1902, § 607, self” determined p. 226. , / by the Governor.
3. Section 35 of the Municipal Law, approved ■ a. “in case he mis-March 8, 1906 (Sess. Laws, pp. 107, 114). conducts himself” in the Governor’s judgment.
4. Section 29 of the Municipal Law of 1919, as By the Governor for reenacted by Act No. 11 of June 25, 1924 (Sess. the following rea-Laws, pp. 76, 90). sons:
(a) “Any act constituting a felony.”
(b) “Any act constituting a misdemeanor which implies moral turpitude.”
(c) “Manifest negligence in the discharge of his of- . fice and immoral . or incorrect conduct in the exercise thereof.”
5. (a) Section 29 of the Municipal Law of 1928, By the municipal as-No. 53 of April 28, 1928 (Sess. Laws, pp. 334, sembly for the same 358). causes established in Act No. 11 of June -, 25, 1924. •
(b) Amended by Act No. 98 of May 15, • 1931-■ By the municipal (Sess. Laws, pp; 594,--608). - assembly “for just cause” or by ' the *12Governor when the assembly refuses to take action,
(c) Amended by Act No. 55 of April 18, 1950 (Sess. Laws, pp. 138, 140). a. By a standing committee of the Legislature, for gravely immoral conduct or unlawful acts in the performance of his functions.
(d) Amended by Act No. 4 of December 7, 1955 (Sess. Laws (3), pp. 62, 68). By the Committee for the Settlement of Municipal Complaints, for immoral conduct or- unlawful acts in the discharge of his duties.


 See, in addition to the cases mentioned in the text of the opinion, Municipal Assembly v. González, Mayor, 55 P.R.R. 526 (1939); De Castro v. Board of Commissioners, 57 P.R.R. 149 (1940); Piñero, Governor v. Grillasca, 67 P.R.R. 853 (1947); Piñero, Governor v. Barreto, 68 P.R.R. 136 (1948).


 “2. — Sometime after the municipal administration of Santa Isabel, elected in November of the preceding- year, was installed, friction appeared between the mayor and some members of the Municipal Assembly.”


 It is significant that this provision as well as the one concerning judicial review of the acts of the assembly in the proceedings for the removal of the mayor are incorporated when the power to institute impeachment proceeding's is transferred from the Governor to this body.


 The defendant holds the positions of Chairman of the Municipal Local Committee of the Popular Democratic Party and of the Local Union 847, Independent of Santa Isabel. See, Labor Relations Board v. Unión Local 847, 91 P.R.R. 750 (1965).